 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2687 Filed 03/19/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JERAMIE J. KELLEY,

       Plaintiff,
v.                                                                  Hon. Sally J. Berens

COMMISSIONER OF SOCIAL SECURITY,                                    Case No. 1:20-cv-35

      Defendant.
_____________________________________/

                                            OPINION

       This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

§ 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff’s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act. The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment.

       Section 405(g) limits the Court to a review of the administrative record and provides that

if the Commissioner’s decision is supported by substantial evidence and in accordance with the

law it shall be conclusive. The Commissioner has found that Plaintiff is not disabled within the

meaning of the Act. Plaintiff seeks judicial review of this decision.

       For the following reasons, the Court will affirm the Commissioner’s decision.

                                       Standard of Review

       The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of

the record made in the administrative hearing process. See Willbanks v. Sec’y of Health &

Human Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2688 Filed 03/19/21 Page 2 of 16




standards in making his decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and his findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla, but less than a preponderance. See Cohen v.

Sec’y of Dept. of Health & Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. See Richardson

v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In

determining the substantiality of the evidence, the Court must consider the evidence on the

record as a whole and take into account whatever in the record fairly detracts from its weight.

See Richardson v. Sec’y of Dept. of Health & Human Servs., 735 F.2d 962, 963 (6th Cir. 1984).

As has been widely recognized, the substantial evidence standard presupposes the existence of a

zone within which the decision maker can properly rule either way without judicial interference.

See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This standard affords to the

administrative decision maker considerable latitude and indicates that a decision supported by

substantial evidence will not be reversed simply because the evidence would have supported a

contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d at 545.

                                      Procedural Posture

       Plaintiff previously appealed to this Court Administrative Law Judge (ALJ) Carol

Guyton’s July 7, 2015 determination that he was not disabled from March 9, 2012, through the



                                                2
    Case 1:20-cv-00035-SJB ECF No. 18, PageID.2689 Filed 03/19/21 Page 3 of 16




date of decision in connection with his applications for DIB and SSI.1 On March 28, 2018,

Magistrate Judge Kent issued an Opinion and Judgment reversing and remanding ALJ Guyton’s

decision to the Commissioner for the following purposes: (1) to re-evaluate the opinions of Ms.

Carol Sunday-Rasche, MA, LLP, as those of an acceptable medical source; and (2) to re-evaluate

the adverse inference drawn from Plaintiff’s lack of psychiatric treatment since June 2014 in

accordance with SSR 97-6p. Kelley v. Comm’r of Soc. Sec., No. 1:16-cv-1232, 2018 WL

1516844, at *7 (W.D. Mich. Mar. 28, 2018). On April 2, 2019, Magistrate Judge Kent granted

the Commissioner’s motion to alter or amend and concluded that Ms. Sunday-Rasche was not an

acceptable medical source because her opinion was not co-signed by a fully licensed

psychologist. Kelley v. Comm’r of Soc. Sec., No. 1:16-cv1232, ECF No. 21 at PageID.1806–07.

Accordingly, the matter was remanded to the Commissioner solely on the adverse-inference

issue.

         On May 6, 2019, the Appeals Council vacated and remanded the case to an ALJ for

further proceedings consistent with Magistrate Judge Kent’s Order and Judgment. (PageID.399–

402.) On September 6, 2019, ALJ Donna J. Grit held a hearing at which Plaintiff and Susan

Rowe, an impartial vocational expert, testified. (PageID.191–224.) On September 25, 2019, ALJ

Grit issued a written decision concluding that Plaintiff had not been under a disability from June

March 9, 2012, through the date of the decision. (PageID.156–79.)

         Because Plaintiff’s case was previously remanded by a federal court, he was not required

to seek review before the Appeals Council. See Guidry v. Colvin, No. 16-47-RLB, 2016 WL

6540450, at *3 (M.D. La. Nov. 2, 2016) (“When an ALJ renders a decision on a judicially


1
 ALJ Guyton had previously denied Plaintiff’s applications in written decision issued on August
16, 2013. (PageID.320–34.) The Appeals Council vacated and remanded that decision on
February 1, 2015, (PageID.340–43), following which she issued the July 7, 2015 decision
appealed to Magistrate Judge Kent.
                                                3
    Case 1:20-cv-00035-SJB ECF No. 18, PageID.2690 Filed 03/19/21 Page 4 of 16




remanded application, an unhappy claimant is not required to first seek review before the

Appeals Council.”) (citing 20 C.F.R. § 404.984(a)). “Rather, if a claimant does nothing, the

ALJ’s decision will automatically become the Commissioner’s final decision unless the Appeals

Council chooses to assume jurisdiction on its own.” Id. (citing 20 C.F.R. § 404.984(a)). The

Appeals Council has sixty days to assume jurisdiction, 20 C.F.R. §§ 404.984(c), 416.1483(c),

and if, after sixty days, the claimant has not filed exceptions and the Appeals Council has not

assumed jurisdiction, the ALJ’s decision becomes final. 20 C.F.R. §§ 404.984(d), 416.1484(d).

Because Plaintiff did not file exceptions, and the Appeals Council did not assume jurisdiction,

ALJ Grit’s September 25, 2019 decision became the Commissioner’s final decision.

          Plaintiff initiated this civil action for judicial review on January 14, 2020.

                                    Analysis of the ALJ’s Opinion

          The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).2 If the Commissioner can make a


2
     1.    An individual who is working and engaging in substantial gainful activity will not be
          found to be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b),
          416.920(b));

     2. An individual who does not have a “severe impairment” will not be found “disabled” (20
        C.F.R. §§ 404.1520(c), 416.920(c));

     3. If an individual is not working and is suffering from a severe impairment which meets the
        duration requirement and which “meets or equals” a listed impairment in Appendix 1 of
        Subpart P of Regulations No. 4, a finding of “disabled” will be made without
        consideration of vocational factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

     4. If an individual is capable of performing his past relevant work, a finding of “not
        disabled” must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

     5. If an individual’s impairment is so severe as to preclude the performance of past work,
        other factors including age, education, past work experience, and residual functional
        capacity must be considered to determine if other work can be performed (20 C.F.R.
        §§ 404.1520(f), 416.920(f)).


                                                     4
    Case 1:20-cv-00035-SJB ECF No. 18, PageID.2691 Filed 03/19/21 Page 5 of 16




dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a). The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in

determining his residual functional capacity (RFC). See 20 C.F.R. §§ 404.1545, 416.945.

          The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

he can satisfy his burden by demonstrating that his impairments are so severe that he is unable to

perform his previous work and cannot, considering his age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof

shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step four of

the procedure, the point at which his RFC is determined. See Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997).

          After finding that Plaintiff had not engaged in substantial gainful activity since his

alleged onset date of March 9, 2012, the ALJ found that Plaintiff suffered from the following

severe impairments: (1) degenerative disc disease of the cervical and lumbar spines with a

compression fracture at L4; (2) Ehlers-Danlos syndrome; (3) degenerative joint disease of the

right ankle status post fracture with surgical reduction and hardware removal; and (4)

osteopenia.3 (PageID.158–59.)

          At step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals any impairment identified in the

Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.31–32.)




3
    Plaintiff’s last date insured was June 30, 2015. (PageID.158.)
                                                   5
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2692 Filed 03/19/21 Page 6 of 16




The ALJ considered Listings 1.02 (major disfunction of a joint), 1.04 (disorders of the spine) and

1.06 (fracture of the femur, tibia, pelvis or one or more of the tarsal bones). (PageID.165.)

       With respect to Plaintiff’s RFC, the ALJ determined that Plaintiff retained the capacity to

perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except:

       [Claimant] may stand and/or walk for four hours of an eight-hour workday, and
       may sit for six hours of an eight-hour workday. Claimant may never climb
       ladders, ropes, or scaffolds; and may only occasionally crouch, stoop, crawl, or
       kneel. Claimant has no specific limits on balancing, but may not work on or
       traverse slippery, narrow, or uneven surfaces. Claimant is permitted to use a cane
       to get to and from the workstation and if walking more than 100 yards. Claimant
       should avoid more than occasional exposure to extremes of cold or vibration; and
       may do no work at unprotected heights, or with or near dangerous moving
       machinery.

(PageID.165–66.)

       At step four, the ALJ determined that Plaintiff did not retain the RFC to perform any of

his past relevant work. (PageID.176–77.) At step five, however, based on testimony from the

vocational expert, the ALJ found that Plaintiff could perform the occupations of office helper,

counter clerk, and information clerk, 158,000 of which existed in the national economy that an

individual of Plaintiff’s age, education, work experience, and RFC could perform. (PageID.177–

78.) This represents a significant number of jobs. See, e.g., Taskila v. Comm’r of Soc. Sec., 819

F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States fits comfortably within

what this court and others have deemed ‘significant’”).

                                            Discussion

       Plaintiff raises three arguments in his appeal: (1) the ALJ failed to properly evaluate the

opinions of Plaintiff’s treating physician and other medical experts; (2) the ALJ’s evaluation of

Plaintiff’s subjective symptoms was not supported by substantial evidence; and (3) substantial

evidence does not support the ALJ’s RFC determination. (ECF No. 12 at PageID.2647.)



                                                 6
     Case 1:20-cv-00035-SJB ECF No. 18, PageID.2693 Filed 03/19/21 Page 7 of 16




I.       Medical Opinion Evidence

         The treating physician doctrine recognizes that medical professionals who have a long

history of caring for a claimant and his maladies generally possess significant insight into his

medical condition.4 See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” and (2) the

opinion “is not inconsistent with the other substantial evidence in the case record.” Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527). That

deference is appropriate, however, only where the opinion “is based upon sufficient medical

data.” Miller v. Sec’y of Health & Human Servs., 1991 WL 229979, at *2 (6th Cir. Nov. 7, 1991)

(citation omitted). The ALJ may reject the opinion of a treating physician where it is unsupported

by the medical record, merely states a conclusion, or is contradicted by substantial medical

evidence. See Cohen, 964 F.2d at 528; Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284,

286-87 (6th Cir. 1994).

         If an ALJ accords less than controlling weight to a treating source’s opinion, the ALJ

must give “good reasons” for doing so. Gayheart, 710 F.3d at 376. Those reasons must be

“supported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Id. This requirement “ensures that the ALJ applies the

treating physician rule and permits meaningful review of the ALJ’s application of the rule.” Id.

(citation omitted). Simply stating that the physician’s opinions “are not well-supported by any

4
  Although Plaintiff initially believed there was “a question about the [applicability of the]
treating physician rule here,” (ECF No. 12 at PageID.2648), it is clear that 20 C.F.R §§ 404.1527
and 416.927 still apply in this case as Plaintiff filed his claim before March 27, 2017. See
Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017
WL 168819 (Jan. 18, 2017).
                                                 7
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2694 Filed 03/19/21 Page 8 of 16




objective findings and are inconsistent with other credible evidence” is, without more, too

“ambiguous” to permit meaningful review of the ALJ’s assessment. Id. at 376-77.

       If the ALJ affords less than controlling weight to a treating physician’s opinion, the ALJ

must still determine the weight it should be afforded. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R. § 404.1527). While the ALJ is not

required explicitly to discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 F. App’x 448, 450 (5th Cir. 2007).

       A.      Bernard Eisenga, M.D.

       Plaintiff contends that the ALJ failed properly to evaluate the opinion of his treating

physician, Dr. Eisenga, who specializes the treatment of neurofibromatosis. Dr. Eisenga treated

Plaintiff from 2012 to 2015. On September 6, 2019, Plaintiff’s counsel took a sworn statement

from Dr. Eisenga regarding Plaintiff’s neurofibromatosis diagnosis. (PageID.2610–2625.) The

ALJ addressed Dr. Eisenga’s testimony as follows:

       In September 2019, Bernard Eisenga, M.D., provided a sworn statement as to the
       claimant. Dr. Eisenga opined that claimant could sit for thirty to forty-five
       minutes and would be unable to do sedentary work as he could not sustain
       concentration and would be excessively absent (Ex. 50F). I assign very little
       weight to this opinion in that it is inconsistent with the medical evidence and the
       record as a whole, including the claimant’s history of treatment and medications,
       the mild to moderate clinical examination findings, and the claimant’s reported
       activities of daily living. I further note that Dr. Eisenga’s opinion is inconsistent
       with his own clinical examination findings that claimant’s condition was stable,
       and his own conservative treatment recommendations (Exs. 21F/8; 30F/28-29).
       Such inconsistencies suggest that Dr. Eisenga relied quite heavily on the
       claimant’s subjective report of symptoms and limitations, and that he may have
       uncritically accepted as true most, if not all, of what the claimant reported. Yet, as
                                                 8
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2695 Filed 03/19/21 Page 9 of 16




       explained above, there exist good reasons for questioning the consistency of the
       claimant’s subjective complaints. Dr. Eisenga’s statement included indications of
       condition or symptoms that the claimant may suffer in the future, or could
       possibly suffer from. He was unable to indicate that the claimant had either
       internal or external growth, but indication [sic] he may suffer from such growths,
       in the future.

(PageID.175–76.)

       The ALJ properly assessed Dr. Eisenga’s opinion and gave good reasons for giving it

little weight. “An inconsistency with treatment notes and other evidence in the medical record

are among the reasons that can independently justify an ALJ’s decision to give less-than-

controlling weight to a treating physician’s opinion.” Moses v. Comm’r of Soc. Sec., No. 1:19-cv-

1960, 2020 WL 3453129, at *10 (N.D. Ohio May 29, 2020), report and recommendation

adopted, 2020 WL 3447831 (N.D. Ohio June 24, 2020); see also Goldman v. Comm’r of Soc.

Sec., No. 1:08-cv-664, 2009 WL 3242569, at *9–10 (W.D. Mich. Sept. 30, 2009) (finding the

ALJ’s decision to give less than controlling weight to the treating source’s opinions proper

because they were “inconsistent with the objective medical evidence as well as [the doctor’s]

own treatment notes”). For example, in May 2013, Dr. Eisenga noted “scattered café au lait[]”

spots over Plaintiff’s trunk and legs but reported that Plaintiff had normal strength and tone,

symmetric reflexes and normal coordination and gait. (PageID.1378.) In July 2014, Dr. Eisenga

noted “scattered freckling” and “café-au-lait spot(s)” but normal strength, tone, coordination and

gait. (PageID.1838.) And, in January 2015—apparently the last time he saw Plaintiff before

giving his September 2019 sworn statement—Dr. Eisenga reported that Plaintiff “overall from

a[] neurofibromatosis perspective [wa]s stable.” (PageID.1845–46.)

       The ALJ also properly considered Plaintiff’s self-reported activities of daily living, see

Maloney v. Comm’r of Soc. Sec., 480 F. App’x 804, 808–09 (6th Cir. 2012), which included,

among other things, caring for his nephews and adolescent son, caring for his dog, caring for his


                                                9
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2696 Filed 03/19/21 Page 10 of 16




personal hygiene, moving furniture for a friend, hunting, shopping, and driving—including on a

trip to Oklahoma. (PageID.172.) Although Plaintiff faults the ALJ for concluding that Dr.

Eisenga’s statements were apparently based on Plaintiff’s reported symptoms rather then Dr.

Eisenga’s own findings, the record supports the ALJ’s conclusion. Moreover, the ALJ accurately

characterized much of Dr. Eisenga’s testimony as pertaining to symptoms that could occur with

a diagnosis of neurofibromatosis, not symptoms that he had observed in Plaintiff. (PageID.2615–

19.)

       Accordingly, this claim of error is rejected.

       B.     Carol Sunday-Rasche, M.A., L.L.P.

       Plaintiff also takes issue with the ALJ’s evaluation of the mental residual functional

capacity assessment that Ms. Sunday-Rasche prepared in July 2013, including the ALJ’s finding

that Ms. Sunday-Rasche was not an acceptable medical source. (ECF No. 12 at PageID.2650–

51.) But as noted above, Magistrate Judge Kent determined in the previous appeal that Ms.

Sunday-Rasche, a limited license psychologist, was not an acceptable medical source, and her

opinion (PageID.1621–23) was not co-signed by a fully licensed psychologist. See Kelley v.

Comm’r of Soc. Sec., No. 1:16-cv1232, ECF No. 21 at PageID.1806–07. Accordingly, in

considering her opinion, the ALJ was only required to “say enough to allow the appellate court

to trace the path of h[er] reasoning.” Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th

Cir. 2011) (internal quotation marks omitted). The ALJ addressed the opinion as follows:

       I assign little weight to Ms. Sunday-Rasche’s opinion in that the extent of
       limitations as found in the assessment is inconsistent with the medical evidence
       and the record as a whole, including the claimant’s mild mental status
       examination findings, and the claimant’s reported activities of daily living.
       Moreover, Ms. Sunday-Rasche provided this opinion over six years ago, and did
       not have the opportunity to review the current, and more fully developed, record.
       The current evidence supports a finding that the claimant’s mental impairments
       do not impose more than mild limitations on his ability to perform basic work
       activities (Exs. 15F; 19F; 39F; 40F; 44F/57). I further note that Ms. Sunday-
                                                10
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2697 Filed 03/19/21 Page 11 of 16




       Rasche completed her assessment in contemplation of a prior version of the
       criteria for evaluating mental impairments. . . .

(PageID.174.)

       Here, the ALJ sufficiently articulated her reasons for assigning little weight to Ms.

Sunday-Rasche’s opinion and her reasons are supported by substantial evidence. Plaintiff fails to

demonstrate error.

II.    Plaintiff’s Subjective Symptoms

       Plaintiff argues that the ALJ improperly assessed his subjective complaints of pain based

on his reported activities. An ALJ must evaluate a claimant’s statements concerning the

intensity, persistence, and limiting effects of symptoms of an alleged disability in accordance

with SSR 16-3p. As explained in Palmer v. Commissioner of Social Security, No. 1:17-cv-577,

2018 WL 4346819 (W.D. Mich. Aug. 9, 2018), report and recommendation adopted, 2018 WL

4334623 (W.D. Mich. Sept. 11, 2018):

       The longstanding two-part analysis for evaluating symptoms applies. 20 C.F.R. §
       404.1529(a). “An ALJ must first determine ‘whether there is an underlying
       medically determinable physical impairment that could reasonably be expected to
       produce the claimant’s symptoms.’ If such an impairment exists, the ALJ ‘must
       evaluate the intensity, persistence, and limiting effects of the symptoms on the
       individual’s ability to do basic work activities.’” Morrison v. Commissioner, 2017
       WL 4278378, at *4 (quoting Rogers v. Commissioner, 486 F.3d 234, 247 (6th Cir.
       2007)). Relevant factors to be considered in evaluating symptoms are listed in 20
       C.F.R. § 404.1529(c)(3). “It is well established that the ALJ is not required to
       discuss every factor or conduct a factor-by-factor analysis.” Pratt v.
       Commissioner, No. 1:12-cv-1084, 2014 WL 1577525, at *3 (W.D. Mich. Apr. 21,
       2014) (collecting cases); see also Carsten v. Commissioner, No. 15-14379, 2017
       WL 957455, at *4 (E.D. Mich. Feb. 23, 2017).

Id. at *6; see also 20 C.F.R. § 416.929(c)

       Consistent with prior ruling SSR 96-7p, see Rogers, 486 F.3d at 248, SSR 16-3p explains

that an ALJ’s decision must “contain specific reasons for the weight given to an individual’s

symptoms, be consistent with and supported by the evidence, and be clearly articulated so that


                                                11
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2698 Filed 03/19/21 Page 12 of 16




the individual and any subsequent reviewer can assess how the adjudicator evaluated the

individual’s symptoms.” 2017 WL 5180304, at *10. Moreover, the same rules of review apply to

an ALJ’s assessment of a claimant’s symptoms under SSR 16-3p that applied to a credibility

assessment under SSR 96-7p. That is, the ALJ’s determination must be afforded deference so

long as it is supported by substantial evidence. Walters v. Comm’r of Soc. Sec., 127 F.3d 525,

531 (6th Cir. 1997). The Sixth Circuit has said that such findings “may not be disturbed absent

compelling reason,” and in general, “are virtually unchallengeable.” Ritchie v. Comm’r of Soc.

Sec., 540 F. App’x 508, 511 (6th Cir. 2013) (internal quotation marks omitted).

       Here, the ALJ did more than simply assert that “the claimant is not believable.” Rogers,

486 F.3d at 248. The ALJ properly considered Plaintiff’s reported daily activities in evaluating

Plaintiff’s subjective symptoms. See Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th Cir.

2007); Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 232 (6th Cir. 1990). The ALJ

noted that Plaintiff engaged in activities—such as caring for his nephews and adolescent son,

driving long distances, shopping, helping move furniture, hunting, and playing videogames—that

were inconsistent with his alleged inability to lift heavier items, walk or stand without difficulty,

concentrate, and perform other functions. (PageID.172.) Moreover, the ALJ did not limit her

consideration solely to Plaintiff’s activities, but also considered the mostly mild-to-moderate

clinical examination findings by providers and conservative treatment during the period at issue.

(Id.) Finally, the ALJ properly considered the objective examination findings in concluding that

Plaintiff’s alleged symptoms were not entirely consistent with the medical evidence. See SSR 16-

3p, 2017 WL 5180304, at *5 (Oct. 25, 2017); Perrault v. Comm’r of Soc. Sec., No. 1:14-cv-942,

2015 WL 5592931, at *6 (W.D. Mich. Sept. 22, 2015) (“In evaluating a claimant’s credibility




                                                 12
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2699 Filed 03/19/21 Page 13 of 16




with respect to the intensity and persistence of symptoms, the ALJ considers the objective

medical evidence.”).

       Accordingly, the ALJ gave more than an adequate explanation of her factual finding

regarding Plaintiff’s subjective symptoms, and that finding is supported by substantial evidence.

Therefore, this claim of error lacks merit.

III.     The RFC Determination

       Plaintiff argues that the ALJ’s RFC determination was not supported by substantial

evidence. A claimant’s RFC represents the “most [a claimant] can still do despite [his]

limitations.” Sullivan v. Comm’r of Soc. Sec., 595 F. App’x 502, 505 (6th Cir. 2014); see also

Social Security Ruling 96-8P, 1996 WL 374184 at *1 (Social Security Administration, July 2,

1996) (a claimant’s RFC represents his ability to perform “work-related physical and mental

activities in a work setting on a regular and continuing basis,” defined as “8 hours a day, for 5

days a week, or an equivalent work schedule”). In determining a claimant’s RFC, the ALJ

considers medical source statements and all other evidence of record. 20 C.F.R. §

404.1545(a)(3). While the ALJ makes the RFC determination, that determination must be

supported by substantial evidence. Torres v. Comm’r of Soc. Sec., 490 F. App’x 748, 754 (6th

Cir. 2012).

       Plaintiff argues that the ALJ failed to consider his problems with urinary frequency, but

that is not true. In assessing Plaintiff’s impairments at step two, the ALJ noted that he had “been

assessed with urinary frequency and epididymitis” and had “been prescribed solefinacin and

ditropan for this condition and encouraged to abstain from caffeine, which claimant has declined

to do.” (PageID.159.) Plaintiff offers no persuasive reason why the ALJ was bound to include

additional limitations when she concluded that Plaintiff was failing to follow his provider’s

treatment recommendation.
                                                13
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2700 Filed 03/19/21 Page 14 of 16




       Plaintiff also argues that the ALJ’s RFC finding that Plaintiff could perform light work

while using a cane in certain circumstances is at odds with Love v. Commissioner of Social

Security, 605 F. Supp. 2d 893, 907 (W.D. Mich. 2009), in which the court concluded that the

ALJ’s RFC finding was not supported by substantial evidence because the finding that the

plaintiff could lift and carry 20 pounds was at odds with the finding that the plaintiff required a

cane to ambulate. However, judges in this district have not construed Love as establishing a

categorical rule that performance of light work is incompatible with the use of a hand-held

assistive device. See Steig v. Comm’r of Soc. Sec., No. 1:18-cv-511, 2019 WL 2118794, at *7

(W.D. Mich. May 15, 2019) (“[T]he Court in Love did not conclude that the performance of light

work was categorically incompatible with the use of a hand-held assistive device.”); Bates v.

Comm’r of Soc. Sec., No. 1:15-CV-739, 2016 WL 4607566, at *3 (W.D. Mich. Sept. 6, 2016)

(stating that “the Court discerns no reason why Plaintiff cannot use a cane with one hand while

carrying objects with the other”).

       The situation here is similar to that in Cotton v. Commissioner of Social Security, No.

1:14-cv-900, 2016 WL 80667 (W.D. Mich. Jan. 7, 2016), in which the RFC only required a cane

for walking further than 200 yards—a situation the court found distinguishable from Love. Id. at

*4. Moreover, as in Cotton, the ALJ relied on opinion evidence that Plaintiff could perform a

reduced range of light work and required use of a cane to ambulate in limited situations.

(PageID.409 (Dr. Abbasi’s opinion that Plaintiff: (1) could occasionally lift and carry 20 pounds;

(2) frequently lift and carry 10 pounds; and (3) should use an assistive device on uneven terrain

and slippery surfaces).) Here, the ALJ precluded Plaintiff from working on or traversing

slippery, narrow, or uneven surfaces but further limited him by permitting use of a cane to get to

and from the workstation and to walk more than 100 yards. Thus, this argument is rejected.



                                                14
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2701 Filed 03/19/21 Page 15 of 16




       Citing Listing 1.00, Plaintiff argues that because he cannot ambulate effectively due to

the inability to walk a block on rough or uneven surfaces, per an example in Section B.2.b.(2), he

could not have the capacity to perform light work. (ECF No. 12 at PageID.2652.) As Plaintiff

does not suggest that he meets a Listing, it is unclear how his argument pertains to the ALJ’s

RFC determination. See Deaton v. Comm’r of Soc. Sec., No. 1:12-cv-531, 2013 WL 2897888, at

*6 (S.D. Ohio June 13, 2013), report and recommendation adopted, 2013 WL 3455847 (S.D.

Ohio July 9, 2013) (“The RFC assessment is analytically distinct from the Listing analysis.”). In

any event, ineffective ambulation must “limit the function of both upper extremities,” 20 C.F.R.,

Part 404, Subpart P, Appendix 1, § 1.00B.2.b.(1), a fact the ALJ did not find.

       In short, Plaintiff’s challenge to the ALJ’s RFC findings amounts to a request to re-weigh

the evidence, which the Court cannot do. Mullins v. Sec’y of Health & Human Servs., 680 F.2d

472, 472 (6th Cir. 1982) (“Our task is not to reweigh the evidence. That is solely the province of

the Secretary.”) (citing Wokojance v. Weinberger, 513 F.2d 210 (6th Cir. 1975)); see also

Rumsey v. Comm’r of Soc. Sec., No. 1:17-cv-749, 2018 WL 4346823, at *4 (W.D. Mich. Aug.

13, 2018), report and recommendation adopted, 2018 WL 4334624 (W.D. Mich. Sept. 11, 2018)

(“The narrow scope of judicial review of the Commissioner’s final administrative decision does

not include re-weighing evidence.”) (citing Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713

(6th Cir. 2012)).




                                                15
 Case 1:20-cv-00035-SJB ECF No. 18, PageID.2702 Filed 03/19/21 Page 16 of 16




                                          Conclusion

       For the reasons stated above, the Court concludes that the ALJ’s decision is supported by

substantial evidence. Accordingly, the Commissioner’s decision is affirmed.

       An order consistent with this opinion will enter.


Dated: March 19, 2021                                      /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge




                                               16
